Citation Nr: 0638874	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  03-20 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a lung disability, to 
include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from May 1943 to March 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the Regional 
Office (RO) that denied the veteran's claim for service 
connection for asthma.


FINDING OF FACT

The competent evidence of record does not demonstrate that 
the veteran's current, chronic lung disability is causally 
related to his active service, to include exposure to 
asbestos.


CONCLUSION OF LAW

A lung disability, to include as due to asbestos exposure, 
was not incurred in, or aggravated by, active service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the present case, VA satisfied its duty to notify by means 
of February 2002 and February 2006 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  These letters 
informed the appellant of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.
It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reason.  The AOJ's letters informed him that 
additional information or evidence could be submitted to 
support his claim, and asked him to send the information or 
evidence to the AOJ.    Under these circumstances, the Board 
is satisfied that the appellant has been adequately informed 
of the need to submit relevant evidence in his possession. 

The Board observes that the aforementioned letters did not 
provide the veteran with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  However, despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision as service 
connection is not established by the decision herein.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, complete VCAA notification 
was not achieved until after the AOJ's initial adjudication 
of the claim.

Here, the Board finds that any defect with respect to the 
timing of the completion of VCAA notice was harmless error.  
Although the notice provided to him was completed after the 
initial adjudication, the case was readjudicated thereafter, 
and the appellant has not been prejudiced thereby.  The 
content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, private and VA 
treatment records, and VA examination reports.  Additionally, 
the claims file contains the veteran's statements in support 
of his claim.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.  Thus, based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.

Legal Criteria

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.  

Service Connection-Generally

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2006).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2006).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2006).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in doing so, the 
Board may accept one medical opinion and reject others.  The 
Board cannot make its own independent medical determination, 
and it must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, 12 Vet. App. 22, 30 (1998).
Service Connection--Asbestos Related Claims

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  However, in 1988, VA issued 
a circular on asbestos-related diseases that provided 
guidelines for considering asbestos compensation claims.  See 
Department of Veterans Benefits, Veterans' Administration, 
DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 
1988).  The information and instructions contained in the DVB 
Circular have since been included in VA Adjudication 
Procedure Manual, M21-1, part VI, para. 7.21 (October 3, 
1997) (hereinafter "M21-1").  Also, an opinion by VA's Office 
of General Counsel discussed the development of asbestos 
claims.  VAOPGCPREC 4-00.

VA must analyze the issue on appeal under these 
administrative protocols using the following criteria.  Ennis 
v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 
Vet. App. 428, 432 (1993).  The latency period for asbestos- 
related diseases varies from 10 to 45 or more years between 
first exposure and development of disease.  M21-1, Part VI, 
7.21(b)(2), p. 7-IV-3 (January 31, 1997).  An asbestos-
related disease can develop from brief exposure to asbestos.  
Id.

VA's Manual 21-1, Part VI, para. 7.21 (October 3, 1997) 
contains guidelines for the development of asbestos exposure 
cases.  Part (a) in essence acknowledges that inhalation of 
asbestos fibers can result in fibrosis and tumors, and 
produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, and cancer of the 
lung, gastrointestinal tract, larynx, pharynx and urogenital 
system (except the prostate), with the most common resulting 
disease being interstitial pulmonary fibrosis (asbestosis).  

VA's Manual 21-1, Part VI, para. 7.21(b) (October 3, 1997) 
pertains to occupational exposure, and acknowledges that high 
exposure to asbestos and a high prevalence of disease have 
been noted in insulation and shipyard workers.  Noted is that 
the latent period varies from 10-to-45 or more years between 
first exposure and development of disease.  Also of 
significance is that the exposure to asbestos may be brief 
(as little as a month or two) or indirect (bystander 
disease).  

VA's Manual 21-1, Part VI, para. 7.21(d) (October 3, 1997) 
provides that VA must determine whether military records 
demonstrate evidence of asbestos exposure in service; whether 
there is pre-service and/or post-service evidence of 
occupational or other asbestos exposure; and then make a 
determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
latency and exposure information pertinent to the veteran.  
See also VAOPGCPREC 4-2000 (April 13, 2000), published at 65 
Fed Reg. 33,422 (2000); Ashford v. Brown, 10 Vet. App. 120, 
123-24 (1997) (while holding that the veteran's claim had 
been properly developed and adjudicated, the Court indicated 
that the Board should have specifically referenced the DVB 
Circular and discussed the RO's compliance with the 
Circular's claim-development procedures).  

Legal Analysis

The veteran asserts that service connection is warranted for 
a lung disability.  The record demonstrates that the veteran 
has sought treatment for a current respiratory disability, 
which has been variously diagnosed as emphysema, obstructive 
airways disease, chronic obstructive pulmonary disease 
(COPD), and asthma.  However, the veteran's contemporaneous 
service records do not establish that he ever complained of, 
or sought treatment for a lung disability in-service.  
Significantly, on his March 1946 separation examination, the 
examiner reported that the veteran's respiratory system was 
normal and that a chest x-ray was negative.  

Nevertheless, the veteran does not contend that he had an in-
service lung disability.  Rather, he asserts that he has a 
current lung disability that is related to exposure to 
various environmental hazards while in service.  According to 
the veteran, he was exposed to asbestos, dust, lead paint, 
and chemicals while preparing the USS BAXTER for duty and 
commissioning at the Brooklyn Naval Yards, as well as while 
he was in below deck compartments and storerooms.  He also 
indicated that he was exposed to chemical and drug components 
in his ship's pharmacy.  Further, the veteran related that he 
breathed toxic fumes from the caustic cleaning compound 
calcium or sodium hyper chlorite when he was required to 
scrub down the bulkheads at sick bay.

With respect to the veteran's claim that he was exposed to 
asbestos while at the Brooklyn Naval Yards, the record does 
not demonstrate that he was ever stationed at such naval 
shipyard.  In this regard, his discharge certificate reflects 
that he was stationed in Farragut, Idaho, San Diego, 
California, and Pensacola, Florida and that he served aboard 
the USS BAXTER.  Moreover, as the veteran's honorable 
discharge certificate reflects that his classification was 
that of a pharmacist's mate, there is no evidence that such 
in-service occupational specialty caused him to be exposed to 
asbestos.

However, even if it were found that the veteran had been 
exposed to asbestos, the evidence does not demonstrate that 
the veteran has an asbestos-related lung disease. 
In this regard, the record demonstrates that in April 2004, a 
VA examiner reported that "with a normal CXR and DLCO, 
asbestos-related lung disease is extremely unlikely."  
Further, in August 2004, a VA examiner, who indicated that he 
had consulted with another pulmonary physician, opined that 
the veteran's symptoms were not related to his exposure to 
asbestos because there was no clear clinical evidence 
supporting an asbestosis diagnosis.  Likewise, in May 2005, 
another VA examiner, after a CT of the veteran's chest, 
stated that the veteran had "some pleural thickening that 
was consistent with prior asbestos exposure, but [there] was 
no evidence of interstitial fibrosis."  He also stated that 
the "primary cause of [the veteran's] dyspnea appeared to be 
obstructive lung disease."  Moreover, a June 2006 VA 
compensation and pension examination report reflects that 
that the examiner stated that if the veteran had asbestos 
exposure leading to lung disease then plaques would have been 
seen in the pleural lining of the veteran's lungs, but that 
the veteran did not have any plaques on his CT scan of his 
lungs.  The examiner further noted that asbestosis would 
cause an interstitial problem in the lungs generally leading 
to initial shortness of breath without significant wheezing 
components.  However, according to the examiner, there was no 
evidence of interstitial problems secondary to asbestosis on 
his workup.  Significantly, based on these clinical findings, 
the examiner also opined that it was more likely than not 
that the veteran's present, lung condition was not related to 
any possible asbestos exposure he may have had while in 
military service.  Therefore, in the absence of any evidence 
to the contrary, the Board finds that the veteran's current 
lung disability is not related to in-service asbestos 
exposure.

The veteran also contends that other non-asbestos related 
environmental hazards, including dust, lead paint, mercury, 
chemicals, smoke, and particulate exposure from coal burning 
pot belly stoves and guns also caused his current lung 
condition.  The record demonstrates that in August 2004, a VA 
examiner indicated that the association between the veteran's 
COPD and his exposure to other chemicals and dusts while in 
the military was an open question.  According to the 
examiner, there was a possibility that the veteran's COPD was 
associated with chemicals and other dusts in service, but 
there was also a possibility that such exposures had nothing 
to do with his COPD.  

However, the examiner from the veteran's June 2006 VA 
compensation and pension examination, after an examination of 
the veteran and a review of the veteran's claims file, opined 
that the veteran's in-service exposure to dusts and chemicals 
was more likely than not, not related to the veteran's 
current asthma symptoms.  In reaching this conclusion, the 
examiner indicated that while it was very clear that the 
veteran had some exposure to lung irritants while in service, 
the veteran left service with no abnormalities of the lungs 
noted in the discharge examination and that he had functioned 
quite well for at least 10 years after service, including in 
college where he was able to play fully in sports activities 
without restrictions.  According to the examiner, if the 
veteran had symptoms related to agents and chemicals, "one 
would have expected symptoms immediately that would have 
continued."  However, "with exposures like the veteran 
outlined, one would expect the symptoms acutely and then the 
symptoms would resolve as long as you do not reintroduce 
those chemicals back into your environment [the] symptoms 
should not recur."  If the symptoms do recur, they should be 
acute, obvious, and severe."  However, the examiner notes 
that the veteran's history was one of a gradual progression 
of symptoms related to asthma with wheezing.  Thus, according 
to the examiner, in light of the history of a significant 
delay in the veteran's symptoms after military service, the 
likelihood of the veteran's exposure to dust, lead, 
chemicals, mercury, medicinal powders, and particulate matter 
from pot belly stoves and guns, etc., as the cause of his 
present asthma was very unlikely.

In weighing the above clinical opinions as to whether the 
veteran's current lung disability is related to exposure to 
non-asbestos related environmental hazards, the Board 
observes that the August 2004 examiner was not able to 
determine if the exposures caused the COPD, but thought that 
it was possible.  However, the Board notes that the record 
does not demonstrate that the opining examiner examined the 
veteran or reviewed his claims file prior to rendering his 
opinion.  He also did not provide any supporting rationale 
for why he thought that it was possible that there was a 
relationship between such exposures and the veteran's current 
lung disability.  On the other hand, the June 2006 examiner, 
prior to rendering his opinion, reviewed the claims file, 
examined the veteran, and provided a detailed supporting 
rationale for his opinion as to why the veteran's current 
lung disability is not related to exposure to in-service 
dusts and chemicals.  Therefore, because the June 2006 
opinion was based on an examination of the veteran, a review 
of the claims file, and was supported by rationale, the Board 
finds that such opinion is more probative than the August 
2004 opinion, and thus will be afforded more evidentiary 
weight.  Accordingly, based on the above medical findings, 
the Board finds that the veteran's current lung disability is 
not related to in-service environmental hazards.

In conclusion, although the evidence of record demonstrates 
that the veteran may have current pulmonary findings, 
including pleural thickening, as well as asthma and 
obstructive pulmonary disease, the Board finds that there is 
no evidence that such manifestations are related to service, 
to include asbestos exposure or other environmental hazards.  
Due consideration has been given to the veteran's statements 
that he has a lung disability that is due to asbestos 
exposure and other environmental hazards in service.  
However, he is not competent to provide an opinion requiring 
medical knowledge, such as a question of medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The evidence 
of record, including the June 2006 VA examination findings, 
is of greater probative value than the veteran's statements 
in support of his claim.

Therefore, in weighing the evidentiary record and with 
application of all governing criteria, the Board finds that 
the preponderance of the evidence is against a grant of 
service connection for a lung disability, to include as due 
to asbestos exposure.  The Board has considered the doctrine 
of giving the benefit of the doubt to the veteran, under 
38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2006), 
but does not find that the evidence is of such approximate 
balance as to warrant it's application.  Accordingly, the 
veteran's claim is denied.




ORDER

Entitlement to service connection for a lung disability, to 
include as due to asbestos exposure, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


